Case 2:18-cv-00086-SJF-AKT Document 47 Filed 10/04/19 Page 1 of 1 PageID #: 277


                                                           MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 516-671-1150 (Ext. 9)
Direct 631-759-4054
smoser@moseremploymentlaw.com



                                                           October 4, 2019

VIA ECF

Hon. A. Kathleen Tomlinson, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza
Courtroom 820
Central Islip, NY 11722

RE:    Scott et al v. Whole Foods Market Group, Inc., 18-cv-00086-SJF-AKT

Dear Judge Tomlinson:

        I represent the Plaintiffs in the above referenced matter. Yesterday was able to speak
with Mr. Scott via telephone. He furnished his current address in Florida, and was advised of the
pendency of the Order to Show Cause. The order directs that he be personally served on or
before October 7, 2019. I respectfully request until October 10, 2019 to effectuate personal
service on Mr. Scott.

                                                           Respectfully submitted,



                                                           Steven J. Moser
                                                           Steven J. Moser




                 3 school street, suite 207b, glen cove, New York 11542
                   (516) 671-1150 phone              (516) 882-5420 fax
                               www.moseremploymentlaw.com
